\DOO\.]O\U`l-ILL)J[\J»-¢

[\)N[\Jl\)[\)[\)[\)[\)[\)l-r_~l-ai-n»_~b_-»_‘a_n»_~,_.
OO\JO\U'I-PUJ[\)HO\DOO\]O\U-l§-UJN"-*O

 

 

 

F:L*En_
DEC ll 2018

CLERK, U.S. DSST£R*ECT COURT
.$U BEERN U|B?Rl$`? C}F CAMFORN|A

 

..W§?,F_?.,,';!TY
UN]TED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
LEE WESLEY OVERTON, Case No.: 3117-cV-00025-BEN-BLM

Plaintiff,
ORDER GRANTING MOTION FOR
V- ATTORNEY FEES

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

Defendant.

[I)oc. No. 25.]

 

 

Before this Court is a Motion for Attorney Fees, filed by counsel for Plaintiff,
Stuart T. Barasch. The Motion seeks fees pursuant to the Equal Access to Justice Act, 28
U.S.C. § 2412. F or the reasons stated below, the Motion is GRANTED.

BACKGROUND

On January 6, 2017, Mr. Lee Welsey Overton (“Plaintift”), represented by Stuart
T. Barasch, brought this action appealing the denial of social security benefits (Doc. No.
1.) On March 27, 2018, alter reviewing Magistrate Judge Major’s Report and
Recommendation (“R&R”) (Doc. No. 21), and the Parties’ cross-motions for summary
judgment, the Court adopted the R&R, ruled in favor of Mr. Overton on Summary
Judgment, and remanded the matter for further proceedings (Doc. No. 24.)

On June 22, 2018, Plaintiff’s counsel filed a Motion for Attorney Fees pursuant to

3117~cv-00025-BEN-BLM

 

 

 

\OOO\]O\Lh-l>.b)[\)>-*

l\)l\)[\-)[\)I\)[\.)[\)I\)[\J>-\r->_li_a>-¢H)-‘i_~i_li_~
m\]O\M-LUJ[\)'_‘O©OO\]O\U`|-§UJ[\)'_‘C

 

 

the Equal Access to Justice Act (“EAJA”), seeking $8,491.94 in feesl, $ 17.24 in
expenses, and $400.00 in costs pursuant to 28 U.S.C. § 1920. (Doc. No. 25.) On July 9,
2018, Defendant filed its response in opposition to Plaintiff" s motion. (Doc. No. 26.) On
July 24, 2018, Plaintif`f’s counsel filed a reply in support of its motion. (Doc. No. 28.)
STANDARDS
The United States Court of Appeals for the Ninth Circuit has succinctly stated the
legal standard for an award of attorneys’ fees under the Equal Access to Justice Act

(“EAJA”) as follows:

EAJA provides that a court shall award to a prevailing party other than the
United States fees and other expenses incurred by that party in any civil
action unless the court finds that the position of the United States was
substantially justified or that special circumstances make an award unjust.
lt is the government’S burden to show that its position was substantially
justified Substantial justification means justified in substance or in the
main_that is, justified to a degree that could satisfy a reasonable person.
Put differently, the government’s position must have a reasonable basis
both in law and fact. The position of the United States includes both the
government’s litigation position and the underlying agency action giving
rise to the civil action. Thus, if the government’s underlying position was
not substantially justified, we must award fees and need not address
Whether the government’s litigation position was justified

Tobeler v. Colvz'n, 749 F.3d 83 0, 832 (9th Cir. 2014) (citations, quotation marks, and
alterations omitted).

When awarding attorneys’ fees under the EAJA, the court should reimburse the
prevailing party only for those fees Which are reasonably expended by that party’s
counsel. See 28 U.S.C. § 2412(d)(2)(A) (2012). The prevailing party bears the burden of
proving the reasonableness of his request through sufficiently detailed accounts of hours

expended on particular tasks so that the court can evaluate his application See Hensley v.

 

' Plaintiff’s counsel seeks to add an additional “1.5 hours for drafting the reply brief for a
total request of $295. 19 ($196.79 X 1.5) (note 2017 being used as it was used in the
original petition for 2018) + $8,491.94= $8,787.13.” (Doc. No. 28 at 8.)

2
3 : l 7-cv-OO{)25 -BEN-BLM

 

 

 

\DOO\JG'\Lh-ILL)J[\)i--¢

l\)l\)[\)[\)l\)[\)l\)[\)l\)i-l-v_»)-ai_i)-li_i>_lr-\>_a
OO`-]O\(JILW!\)’_‘O\OOO`-]O\m-BLJJN*_‘O

 

 

Eckerhart, 461 U.S. 424, 437 (1983). Generally, if the court reduces a fee application it
must provide a reason; however, “a district court can impose a reduction of up to 10
percent-a ‘haircut’-based purely on the exercise of its discretion and without more
specific explanation.” Cosra v. Comm ’r of Soc. Sec., 690 F.3d 1132, 1135 (9th Cir. 2012)
(citing Moreno v. Cily ofSacramento, 534 F.3d 1106, 1 112 (9th Cir. 2008)).
l DISCUSSION

I. Prevailing Party

A plaintiff is a prevailing party if she has “succeeded on any significant issue in
litigation which achieve[d] some of the benefit sought in bringing suit.” Shalala v.
Schaejér, 509 U.S. 292, 302 (1993) (quoting Texas State Teachers Assoc. v. Garlard
Indep. Sch. Di'st., 489 U.S. 782, 791-92 (1989)). Under the EAJA, attorney’s fees are to
be awarded to a party Winning a sentence-four remand unless the Commissioner shows
that his position with respect to the issue on which the district court based its remand Was
“substantially justified.” Lewi`s v. Bamhari‘, 281 F.3d 1081, 1083 (9th Cir. 2002) (citing
Flores v. Shalala, 49 F.3d 5 62, 568-69 (9th Cir. 1995)). Here, because the Court granted
the Plaintiff’s Motion and issued an Order remanding this matter back to the
Commissioner for further administrative proceedings, Plaintiff is a prevailing party.
(Doc. No. 25-1 at 9.) `
II. SubstantialJustification

Under the EAJA, the prevailing party is entitled to attorney’s fees “unless the court
finds that the position of the United States was substantially justified or that special
circumstances make an award unjust.” 28 U.S.C. § 2412(d)(l)(A). The government
bears the burden of proving that its position, both in the underlying administrative
proceedings and in the subsequent litigation, Was substantially justified. Mei`er v. Colvin,
727 F.3d 867, 870 (9th Cir. 2013). The government must establish that it “had a
reasonable basis both in law and fact” for its conduct Sampson v. Chater, 103 F.3d 918,
921 (9th Cir. 1996). The reasonableness standard is met if the govemment’s position is

“justif`ied in substance or in the main” cr “to a degree that could satisfy a reasonable

3:17-cV-00025-BEN-BLM

 

 

 

\DOO\]O\Ud-Idw[\)+--

NNNN[\)I\)NN[\Jb-i>-‘h-di_\i_~h-i>_‘r-¢»_‘»-a
OO`~]O\LJi-D~UJN*_*CD\DOO\]G\LALUJNP“C

 

 

person.” Gutierrez v. Barnhart, 274 F .3 d 125 5 , 1258 (9th Cir. 2001) (citation and
quotation marks omitted); Lewi's, 281 F.3d at 1083. The government must justify both
the original agency action and its litigation position. Gutz`errez, 27A F.3d at 1259.

In this case, the government’s position was not substantially justified The District
Court determined that the ALJ erred by ignoring Dr. Vargas’s opinion; failing to account
for moderate limitations in Plaintiff" s concentration, persistence, and pace thereby
reducing his RFC to ‘Simple’ Work; failing to accurately apply Plaintiffs 100% VA
disability rating; and discounting Plaintiffs testimony regarding his limitations

Thus, for the reasons stated above and more clearly in this Court’s Order adopting
the Report and Recommendation (Doc. No. 24), the Commissioner was not substantially
justified in defending the ALJ’s decision during this litigation. Accordingly, the Plaintiff
is entitled to an award of attomeys’ fees pursuant to EAJA, provided that they are
reasonable

III. Special Circumstances

The government bears the burden of demonstrating that no special circumstances exist
that make the award unjust 28 U.S.C. § 2412(d)(1)(A); Jawad v. Bamharr, 370 F. Supp.
2d 1077, 1079 (S.D. Cal. 2005) (citing Yang v. Shalala, 22 F.3d 213, 217 (9th Cir.
1994)). The special circumstance exception applies when the case involves a novel but
credible interpretation of the law, an issue on which reasonable minds could differ, or an
important and doubtful question Grayson Elec. Co. v. NLRB, 951 F.2d 1100, 1103 (9th
Cir. 1991). Here, Defendant did file an Opposition opposing the number of hours sought
by Plaintiffs counsel as excessive (See Doc. No. 26.) However, Defendant does not
allege any novel questions of law or special circumstances exist. (Id.) Furthermore,
Plaintiff’ s Motion asserts there are no special circumstances present (Doc. No. 25 -1 at
4.) Thus, the Court finds that there are no special circumstances that would make an
award of fees unjust.

///

///

3:17-cv-00025-BEN-BLM

 

 

 

\DOO\]O\Ul-£§-L)J[\J>-¢

NNNN[\)NMNNl-‘r_‘b-*l_*l_ll_lh-di_ai-~|_a
OO-~]O\U'l-ld>l-»JN'-‘O\OOO\]O‘\W-I>-L»JN!-‘O

 

 

IV. Reasonable Attorney’s Fees

The amount of fees awarded shall be based upon prevailing market rates for the

kind and quality of the services provided 28 U.S.C. § 2412(d)(2)(A).
i. Reasonableness ofHours

The party seeking an award of fees has the burden of demonstrating that the
requested hours are appropriate and reasonable Hensley v. Eckhart, 461 U.S. 424, 437
(1983). “Where a plaintiff has obtained excellent results, his attorney should recover a
fully compensatory fee. Normally this will encompass all hours reasonably expended on
the litigation. . ..” (Id. at 435.) Hours that are excessive, redundant, or otherwise
unnecessary should be excluded (Id. at 434.) Plaintiff’s counsel provides that he
expended a total of 38.1 hours in this matter and seeks attorneys’ fees at a rate of $192.68
per hour for work in 2016, $196.79 per hour for work in 2017, and $200.78 per hour for
work in 2018.2 (Doc. No. 25-2 at 5.)

The Defendant objects to the amount of attorneys fees sought by`the Plaintiff’ s
counsel. (Doc. No. 26 at 2.) Defendant argues the hours requested by Plaintiff are
excessive because the issues presented were commonplace disability matters, the
transcript was of normal length, and Plaintiff’ s counsel as Well as at least two of the other
lawyers he had assisting in this matter are all experts in disability law. (Id. at 6.)

In Reply, Plaintiff`s counsel contends that this case was complex, requiring
excessive briefing, and was not “simple” as Defendant eluded in the Opposition. (Doc.
No. 28 at 2.) What’s more, counsel asserts that “there is some consensus among the
district courts that 20-40 hours is a reasonable amount of time to spend on a social
security case that does not present particular difficulty.” Parterson v. Apfel, 99 F. Supp.
2d 1212, 1215, n. 2 (N.D. Cal. 2000)).

The Court rejects the Defendant’s argument that the hours requested by Plaintiffs

 

2 Plaintiff is entitled to the cost-of-living adjustment to the statutory hourly rate pursuant
to the EAJA and Thangaraja v. Gonzales, 428 F.3d 870, 876-77 (9th Cir. 2005).

5
3 : 17-cv-00025-BEN-BLM

 

 

 

\ooo\io\ui.i>.m[\)»_-'

NI\)[\-Jl\)l\)l\)[\)[\)l\)l-\b-‘»-v_¢>-Fai-a)-l»_¢>-r)-¢
OO\]O\UI-LWN*_‘O\DOO\~]O\U\-DUJN*_‘O

 

 

counsel are excessive and unjustified by the nature of this case. In light of the amount of
time that social security cases generally take, the claimed hours here are reasonable. See
Costa v. Comm ’r ofSoc. Sec. Admin., 690 F.3d 1132, 1136 (9th Cir. 2012) (noting
“[m]any district courts have noted that twenty to forty hours is the range most often
requested and granted in social security cases”); see also Thompson v. Colvi'n, No. 2:12-
cv-01850-AC, 2015 WL 1767733, at *2 (E.D. Cal. Apr. 16, 2015) (findings 63.4 hours to
be reasonable); Boulanger v. Astrue, No. 2:07-cv-0849-DAD, 2011 WL 4971890, at *2
(E.D. Cal. Oct. 19, 2011) (finding 58 hours to be a reasonable amount oftime); Valleyjo
v. Asi‘rue, No. 2:09-cv-03088-K.1N, 2011 WL 4383636, at *5 (E.D. Cal. Sept. 20, 2011)
(finding 62.1 hours to be reasonable).

Given that Plaintiff’s Motion applies the correct hourly rate for the years 2016,
2017, and 2018, and the number of hours sought is reasonable, the Court grants the
Motion for 38.1 hours of attomey’s fees totaling $7,524.53.

ii. Paralegal Fees

Plaintiff also seeks 8 hours of paralegal fees at a rate of $125.00 per hour for a total
of $1,000. (Doc. No. 25-2 at 5.) The EAJA permits compensation for paralegals that are
in line with rates “i_n the community for similar services by paralegals of reasonably
comparable skill, experience, and reputation.” Nadarajah v. Holder, 569 F.3d 906, 918
(9th Cir. 2009),' Richlin Sec. Serv. V. Chertojj§ 553 U.S. 571, 578, 588-89 (2008)
(paralegal fees may be awarded at prevailing market rates under the EAJA).

Although there is no objection to the requested paralegal rate, the Court still must
determine whether it is reasonable for purposes of the EAJA. See Hampton v. Colvi'n,
No. 13-cv-04624-MEJ, 2015 WL 1884313, at *5' (N.D. Cal. Apr. 23, 2015) (assessing the
reasonableness of plaintiffs requested paralegal rates despite lack of objection from the
Commissioner). While Plaintiff has provided no evidence to support the reasonableness
of the requested paralegal rate, despite it being his burden to do so, the Court looks to the
United States Consumer Law Attorney Fee Survey Report (“Report”) to determine the
market rate for paralegals See Uhl v. Colvi'n, No. 1:13-cv-01303-SMS, 2016 WL

3:17-Cv-00025-BEN-BLM

 

 

 

\DOO\JO\U`l-LLJJ[\.)i-i

[\){\)[\)[\)[\)I\.)[\)[\)[\.)l_li-‘»-~r_¢i_~»--»>-lr->_l»_~
OO\]O\U'I-D~L)JN*-‘C\DOO\IO\L!\-P~L)JN)-¢Q

 

 

3361800 (E.D. Cal. June 16, 2016) (finding an award reasonable based on figures
provided in Report); Schneider v. Soc. Sec. Admz'n., No. 2:12-cv-01375-JAD-GFW, 2014
WL 4251590, at *3 (D. Nev. Aug. 27, 2014) (same). The Report provides that the
medium hourly rate for all paralegals in San Diego, California is $100.00.3

In light of Plaintiff’s counsel’s lack of evidence as to the skill, experience, and
reputation of the paralegals, the Court finds the hourly rate of $100 as an appropriate
amount for the expended paralegal time in this case. See Mari‘i`nez v. Colvin, No. 14-cv-
3043-BTM-WVG, 2017 WL 766665, at *9 (S.D. Cal. Feb. 27, 2017) (sua sponte
reducing paralegal rate where Plaintiff failed to support the requested rate because he
“provided no information regarding the experience, skills, or reputations of the paralegals
who worked on this matter”); Denepi'ta v. Colvi'n, No. 1:13-cv-0000846-JLT, 2014 WL
5242496, at *4 (E.D. Cal. Oct. 14, 2014) (sarne). Based on the foregoing, the Court
awards Plaintiff the requested 8 hours of paralegal time at the hourly rate of $100.00 for a
total of s800.00. `
V. Costs

A prevailing party may also recover expenses necessary for the preparation of the
case. 28 U.S.C. § 2412(d)(2)(A). Plaintiff requests reimbursement in the amount of
$17.24 for the certified mailing of the summons and complaint to the Defendant. (Doc.
No. 25 at 1.) Plaintiff further requests reimbursement in the amount of $400.00 for the
filing fee to initiate this action. (Id.) ln his Motion, Plaintiff attached records from
Plaintiff’s counsel’s firm database. (See Doc. No. 25, Exh’s D, E.) The database records
include entries for the filing fee and for the certified mailing of the summons and
complaint (See Id.) Thus, because Plaintiff has provided adequate documentation for

Such expenses, the Court grants reimbursement costs in the amount of $417.24.

///

 

3 United States Consumer Law Attorney Fee Sur'vey Report 2015-2016, pp. 187 (R.L.
Burdge 20 1 8).

3 : 17~Cv-00025-BEN-BLM

 

 

 

©OO\]O\Ul-[>-L)J[\)»-

I\)I\JNNNI\)NNNr-i-‘i-‘r-»>_-\»-»-r-¢i_‘»_a
OO-~]O\U`I-ldwl\)l_‘@©OO\JO\U`l-LL)JN*_‘O

 

 

VI. Attorney’s Fees for Litigating the Pending Motion

Plaintiff, in the Reply, seeks an additional 1.5 attorney hours for time spent
drafting Plaintiff’ s Motion and Memorandum. (Doc. No. 28 at 8.) Because the
Commissioner’s position was not substantially justified, the Plaintiff is entitled to
attorneys’ fees for the pending litigation. See Love v. Rei`lly, 924 F.2d 1492, 1497 (9th
Cir. 1991) (“[U]nder the EAJA, the prevailing party is automatically entitled to attorney’s
fees for any fee litigation once the district court has made a determination that the
government’s position was not substantially justified.” (citing Immigration &
Naturali`zarion Serv. v. Jean, 496 U.S. 154, 160-61 (1990))). The 1.5 hours expended
preparing the Plaintiff’s Reply appears reasonable and not duplicative Therefore,
Plaintiff is entitled to an additional 1.5 attorney hours at a rate of $200.78, for a total of
$3 01 . 17 .
VI. Assignment of Rights to Counsel

Finally, Plaintiff requests that payment of the EAJA award be made directly to
Plaintiff’s counsel based on a Waiver of Direct Payment of EAJA fees signed by
Plaintiff. (See Doc. No. 25 , Exh. F.) According to the EAJA, fees and other expenses
shall be assigned to the prevailing party. 28 U.S.C. § 2412(d)(1)(A). The U.S. Supreme
Court has considered Whether this provision of the EA]A makes a fee payable to the
prevailing party or the attorney. Astrue v. Ratli'ff, 560 U.S. 586, 588-89 (2010). In
Ratli'jj", the Court highlighted the absence of language in EAJA explicitly directing fees to
attorneys and, comparing lthe EAJA with a provision in the Social Security Act “(“SSA”)
making fee awards payable “to such attorney,” the Court concluded that “given the stark
contrast between the SSA’s express authorization of direct payments to attorneys” and
the absence of such language in the EAJA, it would not interpret the EAJA to “contain a

direct fee requirement absent clear textual evidence supporting such an interpretation.”

.(Id. at 593-98 (citing 42 U.S.C. § 406(b)(1)(A)). Nonetheless, district courts have

recognized that Ratlij does not prevent payment of a fee award directly to the attorney

where there has been a valid assignment and the plaintiff does not owe a debt to the

3:17-cv-00025-BEN-BLM

 

 

 

\OOO\}O\Lh-ldw[\)i-¢

[\)N[\)NNNNN[\)>-‘h-*P-*I_~p_\»-kr-*»-\P~)_\
OO`JO\Lh-§WNWC\DOO\lo\M-PWNF-‘O

 

 

government See Bell v. Berryhz`ll, No. 16-cv-00809-MNIC, 2018 WL 452110, at *5
(N.D. Cal. Jan. 17, 2018).

Attached to Plaintiff’s Motion is an Affidavit and Waiver of Direct Payment
executed by Plaintiff. (See Doc. No. 25 , Exh. F .) The waiver states in pertinent part,
“Lee Wesley Overton, hereby states the following:

5. 1 hereby agree to waive direct payment of the EAJA fees and assign said
fees to be paid directly to my attorney.

6. I understand that my attorney may still petition the Administration for legal
fees for his or her work before the Administration that will be paid from my
back benefits

As the Plaintiff in this case, I hereby declare and affirm under penalty of perjury that the
information above is true and correct.” (Id.)

The Affinnation and Waiver was signed and dated by the Plaintiff on December
29, 2016. (Id.)

Despite the Plaintiff" s waiver, the Defendant requests the Court to follow the
United States Department of the Treasury’s Offset Program and issue an order for EAJA
fees _ payable to Plaintiff, not her attorney _ so that the government can determine that
the Plaintiff does not owe a government debt that qualifies for offset (Doc. No. 26 at 5.)
Once it is determined that Plaintiff does not owe a government debt that qualifies for
offset, then payment may be made in the name of the attorney based on the government’s
discretionary waiver of the requirements of the Anti-Assignment Act, 31 U.S.C. § 3727.
(Id.)

While no evidence has been presented indicating the Plaintiff owes a debt subject
to offset, the Court declines to Order that the EAJA fees be paid directly to Plaintiff’s
Counsel. After it is determined that the Plaintiff does not owe a government debt subject
to offset, then payment may be made in Attorney Stuart T. Barasch’s name

///

3 : 17-cv-00025 -BEN-BLM

 

 

 

@OO\]O\Ul-ldb.)[\)i-\

OO‘QO\Lh-I=~UJ[\J>-‘O\OOO\`IO\LA-LL»JNF-*O

 

 

CONCLUSlON
The Motion for Attorney Fees and Costs under the Equal Access to Justice Act is
GRANTED in the amount of $9,004.37.4 This award shall be payable directly to the
Plaintiff and is subject to offset to satisfy any preexisting debt that Plaintiff owes the
United States pursuant to Asi‘me v. Ratlg'j”, 560 U.S. 586, 594 (2010).
IT IS SO ORDEREI).

Dated: December f / , 2018

 

‘II;¢( §gget‘%.l`. Benitez j
ni

ted States District Judge

 

4 Counsel Time: M: 1.4 (hours) x 192.68 (hourly rate) = $296.75, M: 35.3 (hours) x
196.79 (hourly rate) = $6,946.69, 2_0_1_8: 1.4 (hours) x 200.78 (hourly rate) = $281.09;
combined = $7,524.53; Paralegal Time: 8 (hours) x 100 (market rate) = $800.00; Costs:
17.24 (mailing costs) + 400 (filing fee) = $417.24; Continuing Litigation: 1.5 (hours) x
200.78 (hourly rate) = $295.19; Total = $9,036.96.

10
3217-cv-00025-BEN-BLM

 

 

 

